[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The intervening plaintiff, who is seeking recovery for workers' compensation benefits, has noticed the deposition of the defendant, Guglielmo, to appear for a deposition to be held in New Haven County pursuant to Practice Book § 13-29(d)b. The basis for this request is the fact that the defendant has filed a counterclaim against the intervening plaintiff and should be considered a "plaintiff" for purposes of the deposition.
The defendant resides in North Carolina and has filed a request for a Protective Order.
It is the opinion of the court that, in this particular case, the defendant, Guglielmo, is "more a defendant than a plaintiff" as the counterclaim is simply an attempt to deflect the defendant's exposure to the claims brought by the plaintiff. It has also been represented that the time and expense required for the defendant to leave his business in North Carolina would render a financial hardship to his company.
The motion for protective order is granted and pursuant to the discretion provided for in 13-29 (b) and/or 13-29 (c)(2) of the Practice Book, the order of this court is that the deposition of the defendant, CT Page 1553 Guglielmo, be held within thirty miles of his resident prior to April 1, 2002, or at a location mutually agreed upon between the intervening plaintiff and the defendant.
Gilardi, J.